UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended October 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-33391 (Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 88-0490890 (I.R.S. Employer Identification No.) 4894 Lone Mountain #168, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) (702)425-7376 (Issuer’s Telephone Number, Including Area Code) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, Par value $0.01 per share Indicate by check mark whether the issuer: (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No On December 8, 2011, there were 32,088,513 shares of common stock outstanding. Table of Contents TABLE OF CONTENTS PageNo. PART I. FINANCIAL INFORMATION ITEM I – Unaudited Financial Statements 3 Balance Sheets as of October 31, 2011 and July 31, 2011 (Unaudited) 4 Consolidated Statements of Operations for the Three Months Ended October 31, 2011 and 2010 (Unaudited) 5 Consolidated Statement of Comprehensive Income (Loss) for the Three Months Ended October 31, 2011 and 2010 (Unaudited) 6 Consolidated Statements of Cash Flows for the Three Months Ended October 31, 2011 and 2010 (Unaudited) 7 Statement of Stockholders Deficiency (Unaudited) 8 Notes to Unaudited Consolidated Financial Statements 9 ITEM 2 – Management's Discussion and Analysis of Financial Condition and Results of Operations. 17 ITEM 3 – Quantitative and Qualitative Disclosures About Market Risk 21 ITEM 4T – Controls and Procedures 21 PART II. OTHER INFORMATION ITEM 1 – Legal Proceedings
